Name: Commission Regulation (EEC) No 1580/80 of 24 June 1980 on the administration of the quantitative limits on imports of certain jute products originating in Bangladesh
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 6. 80 Official Journal of the European Communities No L 158 /9 COMMISSION REGULATION (EEC) No 1580/80 of 24 June 1980 on the administration of the quantitative limits on imports of certain jute products originating in Bangladesh allocated amongst the Member States as set out in Annex A hereto . Article 2 1 . The competent authorities of the Member States concerned shall authorize imports of the products referred to in Article 1 of Regulation (EEC) No 1225/80 up to the amount of the quota shares esta ­ blished in Article 1 above . 2 . When the Commission considers that, in accor ­ dance with the Agreement, action should be taken as a result of notification given by the Bangladesh author ­ ities that they intend :  to transfer, in a given year under the Agreement, unused quantities of a quantitative limit in one category to the quantitative limit for another cate ­ gory,  to carry over unused quantities of a quantitative limit fixed in the Agreement to the corresponding limit fixed for the following year, or to use in anti ­ cipation part of a quantitative limit fixed for the following year, it shall so inform the Member States, which shall auth ­ orize imports in excess of the limits fixed in para ­ graph 1 up to the amount of the quantities indicated by the Commission . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1225/80 of 13 May 1980 concerning common import arrangements for jute products originating in Bangla ­ desh ('), and in particular Article 1 (2) thereof, Whereas Article 1 of the abovementioned Regulation provides for the allocation among the Member States, on the basis of established criteria, of the Community quantitative limits on imports agreed with Bangla ­ desh ; Whereas the quantitative limits must be administered in such a way that it is possible, subject to the terms laid down in the Agreement between the European Economic Community and the People's Republic of Bangladesh on jute products to utilize unused portions of the ceilings laid down in that Agreement by transferring those portions to other ceilings, carrying them over from one year to the next or carrying them forward ; Whereas the system of bilateral control laid down in the said Agreement between the Community and Bangladesh can be carried out only by the authorities of the Member State indicated as being the destina ­ tion by the Indian authorities and against whose quota share of the Community ceiling the quantity exported has been debited by the said authorities ; Whereas, in accordance with Regulation (EEC) No 1225/80 , products which enter the Community's customs territory under inward processing or other suspensive arrangements and are re-exported in their original condition or after processing should not be debited against the Community quantitative limits ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee set up by Regulation (EEC) No 1023/70 , Article 3 The authorities of the Member State whose territory is designated as the place of destination on the export licence shall authorize imports of the products referred to in Article 2 automatically and without delay up to the amount of the limits laid down in Article 2, on presentation by the importer of a valid export authorization issued by the Bangladesh authori ­ ties . To be valid the export authorization issued by the Bangladesh authorities must contain the information specified in Annex B. HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits on imports referred to in Article 1 of Regulation (EEC) No 1225/80 shall be (') OJ No L 124, 20 . 5 . 1980 , p. 1 . No L 158/ 10 Official Journal of the European Communities 25 . 6 . 80 Article 4 1 . Authorization shall be required for the clearance for consumption of products imported under inward processing or under some other suspension arrange ­ ments . After consultation with the Commission , Member States shall debit the quantities in question against the quota shares for the current year or the following year. 2 . Where Member States ascertain that imports of products referred to in this Regulation have been debited against the quota shares established in Article 1 but that these products have subsequently been re-exported outside the Community, either in their original state or after processing, they shall inform the Commission of the quantities involved and shall auth ­ orize imports of the same quantities , which shall not be so debited . 3 . Member States shall communicate to the Commission on a half-yearly basis the total quantities of products :  imported under processing arrangements or under some other suspensive arrangement and then admitted for home use,  debited against the quota shares established in Article 1 but then subsequently re-exported outside the Community . The Commission shall inform the Bangladesh authori ­ ties thereof. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 June 1980 . For the Commission Wilhelm HAFERKAMP Vice-President 25 . 6 . 80 Official Journal of the European Communities No L 158/ 11 ANNEX A Quantitative limits referred to in Article 1 Cate ­ gory CCT heading No NIMEXE code ( 1980) Description MemberState Quantitative limits (tonnes) 1980 1981 1982 1983 4 57.10 B 57.10-61 ; ex 65 Woven fabrics of jute or of other bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm but not more than 310 cm, other than those of cate ­ gory 7 D F I BNL UK IRL DK EEC 500 1 100 180 280 750 250 285 3 345 550 1 210 198 308 825 275 313 3 679 605 1 331 218 339 908 303 345 4 049 666 1 464 240 373 998 333 379 4 453 7 57.10 B 57.10-70 Woven fabrics of jute or of other textile bast fibres of heading No 57.03 : ex B. Of a width of more than 150 cm, wholly or partially bleached, dyed or printed and having no visible selvedge in the width D F I BNL UK IRL DK EEC 410 229 83 363 308 96 356 1 845 443 247 90 392 333 104 384 1 993 478 267 97 423 359 112 415 2 151 516 288 105 457 388 121 448 2 323 ANNEX B Particulars referred to in the second paragraph of Article 3 Export authorizations issued by the Bangladesh authorities in respect of the products covered by this Regulation shall contain the following particulars : (a) destination (Member State concerned) ; (b) serial number ; (c ) importer's name and address ; (d) exporter's name and address ; (e) net weight ( in kilograms or tonnes) and value ; ( f) category and classification of the product (') ; (g) certificate by the authorities of Bangladesh that the quantity has been set off against the quantita ­ tive limits fixed for the year in which the products were shipped, i.e. placed on board in Bangla ­ desh for export to the Community (Member State of final destination), or, where appropriate , are for immediate re-export or are for processing and subsequent re-export outside the Community ; (h) year during which the products were shipped, that is , were placed on board in Bangladesh for export to the Community. (') For category 4 products , the width in centimetres shall also be given ; this specification shall be required until the NIMEXE classification is amended so that NIMEXE codes 57.10-61 and 65 reflect the description of products falling within the current definition of category 4 .